978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Michael FAISON, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.James Anthony Faison, Defendant-Appellant.
Nos. 92-6303, 92-6414.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 24, 1992Decided:  October 26, 1992

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.
John Michael Faison, James Anthony Faison, Appellants Pro Se.
William Dial Delahoyde, Eileen G. Coffey, Office of the United States Attorney, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
John Michael Faison and his brother James Anthony Faison appeal from the district court's orders refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.*  United States v. Faison, Nos.  CA-91-528-5-BO, CR-88-43-5-BO (E.D.N.C. Mar 17, 1992); United States v. Faison, Nos.  CA-91-636-5-BO, CR-88-43-5-BO (E.D.N.C. Mar. 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellants raise numerous issues in their informal briefs before this Court.  To the extent these issues were not raised in the district court they are not properly before us